871 So.2d 1039 (2004)
Melissa SUAREZ, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 5D03-3316.
District Court of Appeal of Florida, Fifth District.
May 7, 2004.
Melissa Suarez, Orlando, pro se.
John D. Maher, Tallahassee, for Appellee.
GRIFFIN, J.
Appellant seeks review of an order of the Unemployment Appeals Commission ["UAC"] dismissing her appeal of the decision of an appeals referee. Appellant concedes the appeal was filed untimely, but seeks to have the appeal proceed because of circumstances beyond her control. She asserts that she accidentally left her file in her desk at work and her employer was closed over the holiday. The timely filing of the notice is what gives the UAC jurisdiction. In the absence of timely filing, UAC lacks the power to act. The quality of the excuse does not matter so long as she was notified of the referee's decision, thereby satisfying due process. Appellant's response reflects without dispute that she received the required notice of the decision she seeks to appeal.
AFFIRMED.
PETERSON and ORFINGER, JJ., concur.